DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	In the amendment filed 12/13/2021, claims 1, 6, 9, 14, 15, and 17 have been amended. The currently pending claims considered below are claim 1-20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Zaveri et al. (US Publication 2015/0302338 A1) and Zhao et al. (US Publication 2020/0159829 A1) teach analogous art to the instant application, that of data object management systems. Zaveri teaches a system to determine relevance scores of content objects utilized in managing data content objects. Zhao more specifically teaches calculating a score indicating sentiment and relevant of a text object based on text information. However, after careful consideration of the claim amendments and response (pages 2-13) filed on 12/13/2021 and the telephone interview held on 11/30/2021, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Zaveri in view of Zhao teaching a method of calculating relevance and sentiment score for data objects based on text content, but does not explicitly indicate generating a relevancy score for 
The feature of generating a density estimation model is disclosed in claim 1, that recites “wherein the relevancy score is based on the text content of the data object and a density estimation model associated with the user, and wherein the density estimation model was generated by: generating a text object dictionary including text sequences for a plurality of users of the service using a plurality of data objects that each include text content and that are associated with the plurality of users; and generating a user text-interest matrix that identifies relevancy levels for each text sequence in the text object dictionary for the user, based on the text content of a set of the plurality of data objects associated with the user;”, and similarly in claims 9 and 15. Consequently, independent claims 1, 9, and 15 and dependent claims 2-8, 10-14, and 16-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oliver (US Publication 2017/0109438 A1)
Teen (US Publication 2021/0182294 A1)
Jheeta (US Patent 9,672,827 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168